Label Matrix for local noticing
0416-1

Case 18-22504

District of Maryland

Baltimore

Tue Oct 20 18:15:57 EDT 2020

Ashley Funding Services, LLC its successors
assigns as assignee of Laboratory
Corporation of America Holdings

Resurgent Capital Services

PO Box 10587

Greenville, SC 29603-0587

Central Credit Services, LLC
7831 Glenroy Road, Ste 250
Minneapolis, MN 55439-3117

(p) COMPTROLLER OF MAYLAND
BANKRUPTCY UNIT

301 W PRESTON ST ROOM 409
BALTIMORE MD 21201-2396

Vanessa E. Hall
8880 Baltimore Street
Savage, MD 20763-9701

LVNV Funding LLC

c/o Resurgent Capital Services
P.O. Box 10587

Greenville, SC 29603-0587

David B. Mintz

Law Office of David B. Mintz, PC
10632 Little Patuxent Pkwy
Suite 249

Columbia, MD 21044-6206

R & R Prfssnl Recovery
PO Box 21575
Pikesville, MD 21282-1575

State of Maryland Central Collection Unit
300 W. Preston Street
Baltimore, MD 21201-2308

Robert §. Thomas II
300 E Joppa Road, Suite 409
Towson, MD 21286-3005

Case 18-22504 Doc 50-4 Filed 10/20/20 Page

ly Financia.
200 Renaissance Ctr
Detroit, MI 48243-1300

BWW Law Group, LLC
6003 Executive Blvd, Suite 101
Rockville, MD 20852-3813

(p) CITIFINANCIAL
BANKRUPTCY FORECLOSURE UNIT
1000 TECHNOLOGY DRIVE
OFALLON MO 63368-2239

Elizabeth C. Jones, Esquire
BYW Law Group, LLC

6003 Executive Blvd, Suite 101
Rockville, MD 20852-3813

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

LVNV Funding, LLC its successors and assigns
assignee of Arrow Financial Services,

LLC

Resurgent Capital Services

PO Box 10587

Greenville, SC 29603-0587

Scott Elliot Nadel

Law Office of Jeffrey Nadel
4041 Powder Mill Road
Suite 200

Calverton, MD 20705-3106

Spine and Pain
P.O. Box 74168
Cleveland, OH 44194-4168

State of Maryland DLLR

Division of Unemployment Insurance
1100 N. Eutaw Street, Room 401
Baltimore, MD 21201-2225

U.S. Bank Trust, N.A., as Trustee for LSF9 M
13801 Wireless Way
Oklahoma City, OK 73134-2500

1of2 .
Ally Financial

PO Box 130424
Roseville, MN 55113-0004

Center for Pain Management
PO Box 74166
Cleveland, OH 44194-4166

Comprehensive Pain Center
8894 Stanford Blvd, Suite 104
Columbia, MD 21045-5161

First Federal Credit C
24700 Chagrin Blvd Ste 2
Cleveland, OH 44122-5662

Kohls/capone
N56 W 17000 Ridgewood Dr
Menomonee Falls, WI 53051-7096

Michael Scott Friedman, Esquire
Office of the Attorney General
300 West Preston Street, Room 406
Baltimore, MD 21201-2309

Office of Law

Howard County, Maryland
3430 Courthouse Drive
Ellicott City, MD 21043-4300

State of MD Central Collection Unit
300 West Preston Street, 5th Fl
Baltimore, MD 21201-2308

Syncb/ jcp
Po Box 965007
Orlando, FL 32896-5007

Universal Collection Sv
5707 Calverton St Ste 2a
Baltimore, MD 21228-1772
Case 18-22504 Doc 20.4 a Filed 10/20/20 Page 2 of 2

Verizon (p) WELLS FARGO BANK

by American InfoSource as agent WELLS FARGO HOME MORTGAGE AMERICAS SERVICING
PO Box 248838 ATTN BANKRUPTCY DEPT MAC X7801-014

Oklahoma City, OK 73124-8838 3476 STATEVIEW BLVD

FORT MILL SC 29715-7203

The preferred mailing address ({p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

Citifinancial Comptroller of Maryland (d)Comptroller of the Treasury

300 Saint Paul Pl Revenue Administration Division Compliance Division, Room 409

Baltimore, MD 21202 110 Carroll Street 301 W. Preston Street
Annapolis, MD 21411 Baltimore, MD 21201

Wells Fargo Hm Mortgag
8480 Stagecoach Cir
Frederick, MD 21701

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Caliber Home Loans, In (u)U.S. Bank Trust, N.A., as Trustee for LSF9 End of Label Matrix
INVALID ADDRESS PROVIDED c/o Caliber Home Loans, Inc. Mailable recipients 31
13801 Wireless Way, Oklahoma City OK 731 Bypassed recipients 2

Total 33
